Citation Nr: 0805752	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-35 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for polycythemia 
vera.

2.  Entitlement to service connection for polycythemia vera.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005  by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

An RO hearing was held in September 2005.  A transcript of 
the hearing has been associated with the claim file

The of entitlement to service connection for polycythemia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for polycythemia vera was denied by 
the RO in a decision of January 2004.  The veteran was 
informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's January 2004 
decision is relevant and probative of the issue at hand.






CONCLUSIONS OF LAW

1.  The January 2004 decision, which denied service 
connection for polycythemia vera, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence received since the January 2004 decision, 
which denied service connection for polycythemia vera, is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

New and Material

Service connection for polycythemia vera was denied in a 
January 2004 rating decision on the basis that there was no 
nexus to service.  The veteran did not appeal the decision 
and it became final.

At the time of the decision, the record included service 
medical records; and, private treatment records showing a 
diagnosis of polycythemia vera.  Also of record was an 
opinion dated in March 2002 from the veteran's private 
physician which stated that there was a significant 
possibility that prolonged cumulative exposure to paint fumes 
could have led to the myeloproliferative disorder; and a 
letter dated in September 2002 from the clinic director of 
the Compensation and Pension Unit in the Denver VA Medical 
Center stating that based on two other expert's opinions, the 
veteran's exposure to paint while in service was not the 
cause of the veteran's polycythemia vera.

Submitted since the RO's January 2004 decision are additional 
private medical treatment records showing treatment for 
polycythemia vera; a January 2004 letter from Dr. H.R., 
stating that the veteran's blood problem is a direct result 
of working with CARC paint and toluene while in service; a 
January 2005 letter from Dr. W.N., stating that the veteran's 
exposure to toluene while in service played a role in the 
development of the veterans myeloproliferative disorder.  

The RO's January 2004 decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of a diagnosis of polycythemia vera, and a positive 
and negative nexus opinion.  Since that determination the 
veteran has introduced evidence of a nexus to service in the 
form of two additional private physician's letters of January 
2004 and January 2005 which state that the veteran's 
condition is a result of exposure to toluene while in 
service.  This evidence is relevant and probative to the 
issue at hand and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is 
reopened.


ORDER

The application to reopen the claim for service connection 
for polycythemia vera is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In the present case the veteran is claiming service 
connection for polycythemia vera.  He alleges that he was 
exposed to toluene while in service when working stripping 
and painting cars and that his exposure to this chemical 
caused his polycythemia vera.

The Board notes that in the June 2005 rating decision which 
denied reopening the veteran's claim one of the basis of the 
denial was the lack of corroboration of exposure to toluene 
while in service.  However, in the Statement of the Case of 
August 2005, the RO reopened the veteran's claim but 
continued the denial based on a lack of nexus to service.  A 
fair reading of the RO's decisions indicates that the RO has 
now conceded exposure to toluene while in service.  

Of record are several conflicting nexus opinions.  The 
veteran has submitted three nexus opinions from three private 
physicians which all state that the veteran's polycythemia 
vera is a result of the veteran's exposure to paint fumes and 
toluene while in service.  On the other hand, the RO has 
obtained three medical opinions dated in September 2002, 
January 2006 and June 2006, which state that the veteran's 
polycythemia vera was not caused by the veteran's exposure to 
toluene or paint fumes while in service.  However, the Board 
notes that the September 2002 opinion from the Clinic 
Director of the Compensation and Pension Unit of the Denver 
VA Hospital states that he based his opinion on the opinion 
of two other experts, Dr. Mark. A. Brown and Dr. Neil Ochin.  
While the opinion makes reference to the findings and 
opinions of these two specialists, and a portion of those 
opinions seems to be cited in the letter, neither the opinion 
from Dr. Brown or Dr. Ochin are of record.  Furthermore, the 
Board notes that in December 2005 the RO requested an opinion 
from a specialist in hematology/oncology.  In January 2006 an 
opinion was rendered by an occupational and environmental 
toxicologist who also referred the claim to a specialist for 
the requested opinion.  In June 2006 the RO received a 
printed copy of an email sent with a medical opinion as an 
attachment which is purported to be from a doctor.  However, 
it is not clear from the record who provided the printed 
medical opinion and the person's credentials were not 
provided.  Accordingly, additional development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact Dr. Steven 
Oboler, Clinic Director of the 
Compensation and Pension Unit of the VA 
Medical Center who provided the opinion 
of September 2002 and request that he 
provide the opinions from Dr. M.A. 
Brown and Dr. N. Ochin upon which he 
relied in formulating his opinion.

2.  The AOJ should obtain the name of 
the doctor who provided the opinion of 
June 2006 and request that he or she 
provide their credentials.

3.  If the 2006 opinion is not from a 
specialist in the appropriate field, 
the OAJ shall request an opinion from 
such specialist.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


